Exhibit 10.26.1 AMENDMENT TO EMPLOYMENT AGREEMENT This AMENDMENT to the Employment Agreement (“ Amendment ”) is made as of July , 2013 by and between Media General, Inc., (“ Company ”) and Robert Peterson (the “ Executive ”) and, as to Section 1 of this Amendment and Section 7.7 of the New Employment Agreement (as defined below) only, Young Broadcasting or Richmond, Inc. (“ Young ”). WHEREAS, the Executive is currently employed by Young pursuant to the terms of that certain Employment Agreement by and between Young and the Executive, effective as of November 1, 2011 (the “ Existing Employment Agreement ”); WHEREAS, the Executive entered into an employment agreement with the Company on June 5, 2013 (the “ New Employment Agreement ”), to be effective upon the closing of the transactions contemplated under the terms of the certain Agreement and Plan of Merger by and among the Company, General Merger Sub 1, Inc., General Merger Sub 2, Inc., General Merger Sub 3, Inc., and New Young Broadcasting Holding Co., Inc., dated as of June 5, 2013 (the “ Merger Agreement
